Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/30/20 have been fully considered but they are not persuasive. The applicant has argued (A) “Pod’s predetermined time duel serves to improve the accuracy of detection of SOC for equalization purposes.” Perkins, however, has nothing to do with detection of SOC for equalization purposes… accuracy is not an issue confronted by Perkins as Perkins is merely measuring RMS current of certain components and adjusting a flow of current relative to a battery such that a slop of the RMS current gradually approaches zero as the RMS current approaches an RMS current limit for a time window…”, and (B) “Perkins does not suggest wherein the at least one mitigation action is selected from a set of mitigation actions corresponding to a location of the detected filtered current squared value within the EDS…” For both arguments, the examiner respectfully disagrees.
As for (B), the examiner notes that looking at the applicant’s Fig. 1, their EDS includes multiple items in parallel, thus it is entirely possible that the mitigation action for a certain component involves changing the current flow/resistance on one path while leaving the other paths the same, or the opposite [i.e. changing everything but the current path]. As for Perkins, the cited ¶[41] states “disclosure may monitor multiple components C at once over multiple time windows… extends to other types of components that generate heat by way of current flow during operation of the battery 24.” Thus, multiple components are monitored for their respective RMS currents. In the same way, the abstract describes “monitoring a…(RMS) current of a component for a time window, and adjusting a flow of current relative to a battery such that a 
As for (A), Perkins states in ¶[31] “…RMS current of these components is used (together with ambient, external vehicle temperature in some examples) to estimate the temperature of the components…”. Likewise, looking at Figs. 3A & 3B of Podrazhansky (hereinafter Pod), the voltage is measured to determine the state of charge of the battery. Pod explains in Col 4 L 49-69: “, to maximum the lifetime and capacity of a battery or battery pack, it is necessary to accurately deter mine the State of charge of individual cells in a battery and then to equalize the charges on the individual cells.”. Pod further explains in Col 9 L38-50: “For best accuracy in determining the State of charge of a cell, it is preferred to use the two rest periods which surround the first depolarization pulse 220 after the end of the charge pulses 200. Therefore, if rest period 210A is present, then the voltage measurements would preferably be taken during the rest periods 210A and 210B. If rest period 210A is not present, then the voltage measurements would preferably be taken during the rest periods 210B and 210C. Further, in the preferred embodiment, the temperature of the cell, or at least the battery, is measured periodically. A cell, or a battery, is a large mass item and does not change temperature instantaneously. Therefore, the temperature is preferably measured at least every one or two minutes.” As can be seen, both 
One having ordinary skill in the art understands that for batteries and other components, a high temperature can be detrimental to the life of the battery/component [relative to its rating]. Thus having an accurate measurement serves to improve the lifetime of the component. One having ordinary skill in the art further understands that current and voltage are directly related due to Ohm’s Law, and thus the current measurements of Perkins is not completely different from the voltage measurements of Pod. Furthermore, since the RMS currents are employed to provide safety to the components due to its relationship with the temperature, having a more accurate measurement, especially if the measurement includes improved temperature determination, would serve to improve the lifetime of the component/battery. As for Pod, with respect to batteries, the SOC is determined from the voltages/temperatures, and the current is adjusted accordingly, where one having ordinary skill in the art understands that for many batteries, the temperature is directly related to the SOC determination, and at high/low SOC’s of batteries, the current will have to be lower than normal to avoid damage, especially thermal damage. One having ordinary skill in the art understands that by gradually reducing current over time (Perkins & Pod) in order to determine the impacts of the change (possibly taught by Perkins by the gradual reduction, explicitly by Pod) it serve to allow for more accurate determination of 
Due to the change in scope of Claim 16, the rejections will be changed.
The claim and specification objections stand as the applicant did not address them.
The drawing objections are withdrawn as the applicant amended the specification to make clear which items are included in the EDS.
Claim Objections
Claims 4, 12, and 17 are objected to because of the following informalities: 
In Claims 4, 12, & 17 applicant claims "an engine pull up threshold" and "an engine pull down threshold" in Claims 4 & 12, yet in claim 17 the applicant claims "a driver power demand engine pull up threshold", "a driver demand engine pull down threshold", "a traction battery SOC engine pull up threshold", and "a traction battery SOC engine pull down threshold", according to the spec as seen in para 41-44, it appears the two thresholds are the same; please amend/explain.
Appropriate correction is required.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Add “electrified vehicle”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 2, 4, 8-12, 15-17, 19, 21-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (USPGPN 20160214502) in view of Podrazhansky et al (USPN 5889385), hereinafter Pod.
Independent Claim 1, Perkins teaches a vehicle (see Figs. 1 along with method steps of Figs. 2-7) comprising: an electrified propulsion system powered by a traction battery (24) over an electrical distribution system (EDS) (at least includes C in Fig. 1, see ¶’s [31, 38]): and a controller (58, see ¶[40]) programmed to monitor at least one of a current flow and a temperature at a plurality of different locations throughout the EDS (as described in ¶’s [31, 38], at least three different currents are monitored at three different locations along with the ambient temperature of the system is monitored, while ¶’s [38, 39, 41, 58, esp. 41] include support that the motor 22 is another location where the RMS current is measured as one having ordinary skill in the art would understand) and implement at least one mitigation action over a predetermined time window in response to detecting a filtered current squared value exceeding a threshold (Figs. 2-7, explicitly described by Fig. 2, see abstract & ¶’s [02, 05-21, 31, 39, 44-60], RMS is a filtered square value) wherein the at least one mitigation action is selected from a set of mitigation actions corresponding to a location of the detected filtered current squared value within the EDS (see ¶’s [31, 38, 41]), the at least one mitigation action being, implemented in a sequence (see Figs. 3-7 along with cited sections, esp. abstract & ¶’s [02, 06, 17-20, 51, 52, 57, 60] with “gradually” reducing the RMS current to zero implies a sequence of mitigation actions).

Pod teaches a predetermined time dwell between each of the mitigation actions (see Figs. 3A & 3B, where Col 4 L49-69 & Col 9 L38-50 teaches that the method of Figs. 3A & 3B, including the rest periods/predetermined dwell times, serves to improve the accuracy of detection of SOC for equalization purposes, where each of the decreasing of the charging rates of step 320 is a mitigation action, is used for a sequence of actions as described by Figs. 3A & 3B, where Fig. 2 demonstrates each of the rest/dwell times are a set/predetermined value, see 210A, 210B, & 210C, where one having ordinary skill in the art understands that by allowing a rest/dwell time between mitigation actions allows the system to more accurately by allowing time to analyze the changes made in the previous mitigation action).
It would have been obvious to a person having ordinary skill in the art to modify Perkins with Pod to provide improved accuracy.
The applicant has argued (A) “Pod’s predetermined time duel serves to improve the accuracy of detection of SOC for equalization purposes.” Perkins, however, has nothing to do with detection of SOC for equalization purposes… accuracy is not an issue confronted by Perkins as Perkins is merely measuring RMS current of certain components and adjusting a flow of current relative to a battery such that a slop of the RMS current gradually approaches zero as the RMS current approaches an RMS current limit for a time window…”, and (B) “Perkins does not suggest wherein the at least one mitigation action is selected from a set of mitigation actions corresponding to a location of the detected filtered current squared value within the EDS…” For both arguments, the examiner respectfully disagrees.
As for (B), the examiner notes that looking at the applicant’s Fig. 1, their EDS includes multiple items in parallel, thus it is entirely possible that the mitigation action for a certain 
As for (A), Perkins states in ¶[31] “…RMS current of these components is used (together with ambient, external vehicle temperature in some examples) to estimate the temperature of the components…”. Likewise, looking at Figs. 3A & 3B of Podrazhansky (hereinafter Pod), the voltage is measured to determine the state of charge of the battery. Pod explains in Col 4 L 49-69: “, to maximum the lifetime and capacity of a battery or battery pack, it is necessary to accurately deter mine the State of charge of individual cells in a battery and then to equalize the charges on the individual cells.”. Pod further explains in Col 9 L38-50: “For best accuracy in determining the State of charge of a cell, it is preferred to use the two rest periods which 
One having ordinary skill in the art understands that for batteries and other components, a high temperature can be detrimental to the life of the battery/component [relative to its rating]. Thus having an accurate measurement serves to improve the lifetime of the component. One having ordinary skill in the art further understands that current and voltage are directly related due to Ohm’s Law, and thus the current measurements of Perkins is not completely different from the voltage measurements of Pod. Furthermore, since the RMS currents are employed to provide safety to the components due to its relationship with the temperature, having a more accurate measurement, especially if the measurement includes improved temperature determination, would serve to improve the lifetime of the component/battery. As for Pod, with 
Dependent Claim 2, Perkins teaches a duration of the predetermined time window is based on at least one of: a rate of change of a monitored current flow, a current rating of at least one electrical component in the EDS, a selected monitoring location in the EDS, and a magnitude of the monitored current flow (window based on magnitude of current, as described for applicant’s claim 1, each window if RMS current is higher than threshold, Figs. 6 & 7).
Claim 4, Perkins teaches the at least one mitigation action comprises a subset of: decreasing an engine pull up threshold, decreasing an engine pull down threshold, decreasing a traction battery discharge power limit, decreasing a traction battery charge power limit, decreasing a regenerative braking power limit, reducing an EV mode maximum driving speed, disabling an EV propulsion mode, and reducing vehicle electrical auxiliary loads (decreasing the traction battery discharge and charge limit see Figs. 2-7).
Dependent Claim 8, Perkins teaches a power interface configured to receive power from an off-board source to charge the traction battery (¶[32] describes the possibility of either a plug-in electric vehicle and a battery electric vehicle, each of which require off-board source to charge the traction battery), the at least one mitigation action includes reducing a traction battery charging power limit (decreasing the traction battery discharge and charge limit see Figs. 2-7).
Dependent Claim 21, Perkins teaches the at least one mitigation action is performed at a location within the EDS external to the traction battery (the reduction of the battery current not only impacts the battery but also the location which the RMS current has been detected, i.e. if the battery discharging current is reduced, the current across the motor 22 and other components C is reduced as well as a result).
Dependent Claim 22, Perkins teaches the detected filtered current squared value exceeding the threshold is external to the traction battery (cited above, C and motor 22).
Independent Claim 9, Perkins teaches a method (Figs. 2-7) of controlling power flow in a vehicle electrical distribution system (EDS) (Fig. 1, at least components in C, see ¶’s [31, 38]) comprising: monitoring current at a plurality of components at different locations within the EDS (as described in ¶’s [31, 38], at least three different currents are monitored at three different locations along with the ambient temperature of the system is monitored, while ¶’s [38, 39, 41, 
Perkins is silent to a predetermined time dwell between each of the mitigation actions.
Pod teaches a predetermined time dwell between each of the mitigation actions (see Figs. 3A & 3B, where Col 4 L49-69 & Col 9 L38-50 teaches that the method of Figs. 3A & 3B, including the rest periods/predetermined dwell times, serves to improve the accuracy of detection of SOC for equalization purposes, where each of the decreasing of the charging rates of step 320 is a mitigation action, is used for a sequence of actions as described by Figs. 3A & 3B, where Fig. 2 demonstrates each of the rest/dwell times are a set/predetermined value, see 210A, 210B, & 210C, where one having ordinary skill in the art understands that by allowing a rest/dwell time between mitigation actions allows the system to more accurately by allowing time to analyze the changes made in the previous mitigation action).

The applicant has argued (A) “Pod’s predetermined time duel serves to improve the accuracy of detection of SOC for equalization purposes.” Perkins, however, has nothing to do with detection of SOC for equalization purposes… accuracy is not an issue confronted by Perkins as Perkins is merely measuring RMS current of certain components and adjusting a flow of current relative to a battery such that a slop of the RMS current gradually approaches zero as the RMS current approaches an RMS current limit for a time window…”, and (B) “Perkins does not suggest wherein the at least one mitigation action is selected from a set of mitigation actions corresponding to a location of the detected filtered current squared value within the EDS…” For both arguments, the examiner respectfully disagrees.
As for (B), the examiner notes that looking at the applicant’s Fig. 1, their EDS includes multiple items in parallel, thus it is entirely possible that the mitigation action for a certain component involves changing the current flow/resistance on one path while leaving the other paths the same, or the opposite [i.e. changing everything but the current path]. As for Perkins, the cited ¶[41] states “disclosure may monitor multiple components C at once over multiple time windows… extends to other types of components that generate heat by way of current flow during operation of the battery 24.” Thus, multiple components are monitored for their respective RMS currents. In the same way, the abstract describes “monitoring a…(RMS) current of a component for a time window, and adjusting a flow of current relative to a battery such that a slope of the RMS current gradually approaches zero as the RMS current approaches an RMS current limit for the time window…”. ¶[31] states: “…disclosure relates to a system and method for battery control using RMS… current of one or more electrical components…the RMS current 
As for (A), Perkins states in ¶[31] “…RMS current of these components is used (together with ambient, external vehicle temperature in some examples) to estimate the temperature of the components…”. Likewise, looking at Figs. 3A & 3B of Podrazhansky (hereinafter Pod), the voltage is measured to determine the state of charge of the battery. Pod explains in Col 4 L 49-69: “, to maximum the lifetime and capacity of a battery or battery pack, it is necessary to accurately deter mine the State of charge of individual cells in a battery and then to equalize the charges on the individual cells.”. Pod further explains in Col 9 L38-50: “For best accuracy in determining the State of charge of a cell, it is preferred to use the two rest periods which surround the first depolarization pulse 220 after the end of the charge pulses 200. Therefore, if rest period 210A is present, then the voltage measurements would preferably be taken during the rest periods 210A and 210B. If rest period 210A is not present, then the voltage measurements would preferably be taken during the rest periods 210B and 210C. Further, in the preferred embodiment, the temperature of the cell, or at least the battery, is measured periodically. A cell, or a battery, is a large mass item and does not change temperature instantaneously. Therefore, the temperature is preferably measured at least every one or two minutes.” As can be seen, both Perkins and Pod determine that temperature change is important, and both involve determination of the temperature of the component (Perkins either directly measures temperature, or uses the RMS current to determine the temperature of each component, while Pod describes measuring 
One having ordinary skill in the art understands that for batteries and other components, a high temperature can be detrimental to the life of the battery/component [relative to its rating]. Thus having an accurate measurement serves to improve the lifetime of the component. One having ordinary skill in the art further understands that current and voltage are directly related due to Ohm’s Law, and thus the current measurements of Perkins is not completely different from the voltage measurements of Pod. Furthermore, since the RMS currents are employed to provide safety to the components due to its relationship with the temperature, having a more accurate measurement, especially if the measurement includes improved temperature determination, would serve to improve the lifetime of the component/battery. As for Pod, with respect to batteries, the SOC is determined from the voltages/temperatures, and the current is adjusted accordingly, where one having ordinary skill in the art understands that for many batteries, the temperature is directly related to the SOC determination, and at high/low SOC’s of batteries, the current will have to be lower than normal to avoid damage, especially thermal damage. One having ordinary skill in the art understands that by gradually reducing current over time (Perkins & Pod) in order to determine the impacts of the change (possibly taught by Perkins by the gradual reduction, explicitly by Pod) it serve to allow for more accurate determination of the temperature/SOC, especially as RMS current is based on an average over that window, and not the instantaneous current. Being able to have a more accurate determination of RMS current/temperature/SOC serves to allow for more appropriate steps, and to access whether the 
Dependent Claim 10, Perkins teaches the current limit is based on a derated operation rating of the selected component (battery and components have an initial limit which is based on the derated operation rating, as one having ordinary skill in the art would understand).
Dependent Claim 11, Perkins teaches the set of mitigation actions is enabled over a time window, and the time window is based on at least one of a rate of change and a magnitude of the monitored current (time windows seen in Figs. 3-7, magnitude of the current).
Dependent Claim 15, Perkins teaches the current carrying capability of the EDS is based on a current-limiting component, and the control percentage threshold is based on at least one of a criticality of the current-limiting component, a location of the current-limiting component in the EDS, and a length of a time window over which the set of mitigation actions is enabled (battery and components C have current limiting components including battery internal resistance, while the battery and motor are critical components).
Dependent Claim 23, Perkins teaches the at least one of a set of a plurality of mitigation actions is enabled at a location within the EDS external to a traction battery (the reduction of the battery current not only impacts the battery but also the location which the RMS current has been 
Dependent Claim 24, Perkins teaches the plurality of components monitored within the EDS includes a traction battery, the electric machine, and at least one high- voltage load (as described in ¶’s [31, 38], at least three different currents are monitored at three different locations along with the ambient temperature of the system is monitored, while ¶’s [38, 39, 41, 58, esp. 41] include support that the motor 22 is another location where the RMS current is measured as one having ordinary skill in the art would understand; ¶[38] describes that C includes components inside of the battery, while ¶[41] describes that the components may include outside the battery which receive power and supply power to the battery, which one having ordinary skill in the art understands means that it includes cables and loads between the battery and the motor 22).
Dependent Claims 12 and 17, Perkins teaches the at least one mitigation action comprises a subset of. decreasing a driver power demand engine pull up threshold, decreasing a driver power demand engine pull down threshold, decreasing a traction battery state of charge (SOC) engine pull up threshold, decreasing a traction SOC engine pull down threshold, decreasing a traction battery discharge power limit, decreasing a traction battery charge power limit, decreasing a regenerative braking power limit, reducing an EV mode maximum driving speed, disabling traction motor operation, and reducing vehicle electrical auxiliary loads (decreasing the discharge and charge power limit, see Figs. 2-7).
Independent Claim 16, Perkins teaches a vehicle (Fig. 1) comprising: an electric machine (22) powered over an electrical distribution system (EDS) (at least includes C in Fig. 1) in cooperation with an engine (14); and a controller (58 see ¶[40]) programmed to cause propulsion 
Perkins is silent to a predetermined time dwell between each of the mitigation actions.
Pod teaches a predetermined time dwell between each of the mitigation actions (see Figs. 3A & 3B, where Col 4 L49-69 & Col 9 L38-50 teaches that the method of Figs. 3A & 3B, including the rest periods/predetermined dwell times, serves to improve the accuracy of detection of SOC for equalization purposes, where each of the decreasing of the charging rates of step 320 is a mitigation action, is used for a sequence of actions as described by Figs. 3A & 3B, where Fig. 2 demonstrates each of the rest/dwell times are a set/predetermined value, see 210A, 210B, & 210C, where one having ordinary skill in the art understands that by allowing a rest/dwell time 
It would have been obvious to a person having ordinary skill in the art to modify Perkins with Pod to provide improved accuracy.
The applicant has argued (A) “Pod’s predetermined time duel serves to improve the accuracy of detection of SOC for equalization purposes.” Perkins, however, has nothing to do with detection of SOC for equalization purposes… accuracy is not an issue confronted by Perkins as Perkins is merely measuring RMS current of certain components and adjusting a flow of current relative to a battery such that a slop of the RMS current gradually approaches zero as the RMS current approaches an RMS current limit for a time window…”, and (B) “Perkins does not suggest wherein the at least one mitigation action is selected from a set of mitigation actions corresponding to a location of the detected filtered current squared value within the EDS…” For both arguments, the examiner respectfully disagrees.
As for (B), the examiner notes that looking at the applicant’s Fig. 1, their EDS includes multiple items in parallel, thus it is entirely possible that the mitigation action for a certain component involves changing the current flow/resistance on one path while leaving the other paths the same, or the opposite [i.e. changing everything but the current path]. As for Perkins, the cited ¶[41] states “disclosure may monitor multiple components C at once over multiple time windows… extends to other types of components that generate heat by way of current flow during operation of the battery 24.” Thus, multiple components are monitored for their respective RMS currents. In the same way, the abstract describes “monitoring a…(RMS) current of a component for a time window, and adjusting a flow of current relative to a battery such that a slope of the RMS current gradually approaches zero as the RMS current approaches an RMS 
As for (A), Perkins states in ¶[31] “…RMS current of these components is used (together with ambient, external vehicle temperature in some examples) to estimate the temperature of the components…”. Likewise, looking at Figs. 3A & 3B of Podrazhansky (hereinafter Pod), the voltage is measured to determine the state of charge of the battery. Pod explains in Col 4 L 49-69: “, to maximum the lifetime and capacity of a battery or battery pack, it is necessary to accurately deter mine the State of charge of individual cells in a battery and then to equalize the charges on the individual cells.”. Pod further explains in Col 9 L38-50: “For best accuracy in determining the State of charge of a cell, it is preferred to use the two rest periods which surround the first depolarization pulse 220 after the end of the charge pulses 200. Therefore, if rest period 210A is present, then the voltage measurements would preferably be taken during the rest periods 210A and 210B. If rest period 210A is not present, then the voltage measurements would preferably be taken during the rest periods 210B and 210C. Further, in the preferred embodiment, the temperature of the cell, or at least the battery, is measured periodically. A cell, or a battery, is a large mass item and does not change temperature instantaneously. Therefore, the temperature is preferably measured at least every one or two minutes.” As can be seen, both Perkins and Pod determine that temperature change is important, and both involve determination 
One having ordinary skill in the art understands that for batteries and other components, a high temperature can be detrimental to the life of the battery/component [relative to its rating]. Thus having an accurate measurement serves to improve the lifetime of the component. One having ordinary skill in the art further understands that current and voltage are directly related due to Ohm’s Law, and thus the current measurements of Perkins is not completely different from the voltage measurements of Pod. Furthermore, since the RMS currents are employed to provide safety to the components due to its relationship with the temperature, having a more accurate measurement, especially if the measurement includes improved temperature determination, would serve to improve the lifetime of the component/battery. As for Pod, with respect to batteries, the SOC is determined from the voltages/temperatures, and the current is adjusted accordingly, where one having ordinary skill in the art understands that for many batteries, the temperature is directly related to the SOC determination, and at high/low SOC’s of batteries, the current will have to be lower than normal to avoid damage, especially thermal damage. One having ordinary skill in the art understands that by gradually reducing current over time (Perkins & Pod) in order to determine the impacts of the change (possibly taught by Perkins by the gradual reduction, explicitly by Pod) it serve to allow for more accurate determination of the temperature/SOC, especially as RMS current is based on an average over that window, and 
Dependent Claim 19, Perkins teaches the at least one mitigation action is enabled over a time window, and the time window is based on at least one of a rate of change and a magnitude of the monitored current flow (time windows seen in Figs. 3-7, magnitude of the current).
Dependent Claim 26, Perkins teaches the plurality of components monitored within the EDS includes a traction battery, the electric machine, and at least one high- voltage load (as described in ¶’s [31, 38], at least three different currents are monitored at three different locations along with the ambient temperature of the system is monitored, while ¶’s [38, 39, 41, 58, esp. 41] include support that the motor 22 is another location where the RMS current is measured as one having ordinary skill in the art would understand; ¶[38] describes that C includes components inside of the battery, while ¶[41] describes that the components may include outside the battery which receive power and supply power to the battery, which one having ordinary skill in the art understands means that it includes cables and loads between the battery and the motor 22).
Claims 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins in view of Pod, further in view of Itoyama (JP 2010083319 A)
Dependent Claim 3, Perkins teaches the electrified propulsion system includes a traction motor in cooperation with a combustion engine (22 and 14, see Fig. 1).
Perkins is silent to the controller is further programed to limit traction motor output in favor of engine output in response to detecting the at least one of the current flow and the temperature exceeding the threshold.
Itoyama teaches the controller is further programed to limit traction motor output in favor of engine output in response to detecting the at least one of the current flow and the temperature exceeding the threshold (see abstract, one having ordinary skill in the art would understand that the combination serves to suppress overheating of the motor).
It would have been obvious to a person having ordinary skill in the art to modify Perkins with Itoyama to provide improved suppression of motor overheating.
Dependent Claim 25, Perkins is silent to the mitigation action includes reducing electric machine output and satisfying a driver demand by increasing engine output.
Itoyama teaches the mitigation action includes reducing electric machine output and satisfying a driver demand by increasing engine output (see abstract, one having ordinary skill in the art would understand that the combination serves to suppress overheating of the motor).
It would have been obvious to a person having ordinary skill in the art to modify Perkins in view of Pod with Itoyama to provide improved suppression of motor overheating.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins in view of Pod, further in view of Hendrickson et al (USPGPN 20140021898)
Claim 20, Perkins is silent to the controller is programmed to apply a gain multiplication value to the mitigation action based on a derated operation of the electric machine.
Hendrickson teaches the controller (Fig. 5 which controls Figs. 2-4) is programmed to apply a gain multiplication value to the mitigation action based on a derated operation of the electric machine (¶’s [56, 66, esp. 56] describes applying a gain factor to decrease the temperature of the motor/electric machine, i.e. one having ordinary skill in the art understand that this means the motor’s lifetime is extended by keeping the temperature down).
It would have been obvious to a person having ordinary skill in the art to modify Perkins in view of Pod with Hendrickson to provide reduced temperatures for improved lifetime.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859